DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed June 21 have been fully considered.
The amendments to the correct the typographical errors have been entered.
Upon further search and consideration, art was identified which reads on the claims and the allowance was withdrawn.  In particular, Bhattad et. al. (US 2018/0220422 A1) discloses 
resource indication information that indicates the location information of a resource in a sub-band in a system bandwidth and bandwidth information of the sub-band (Para 146 “In one aspect, the information may indicate a starting RB and a number of allocated RBs” Para 147 “In a first aspect at 1002, the information may indicate that the allocated RBs are restricted to one of four 5 MHz subbands within a 20 MHz bandwidth. For example, referring to FIGS. 4A and 4B, the information may indicate that the allocation of the RBs is restricted to within one of the four 5 MHz subbands (e.g., subband.sub.0, subband.sub.1, subband.sub.2, or subband.sub.3)”  The “information indicating a sub-band” corresponds to location information of a resource in a sub-band in the system bandwidth and the “number of allocated RBs” corresponds to the bandwidth information of the one sub-band) and
a resource indicator value (RIV), where the RIV is used to indicate the location information of the resource in the sub-band and the bandwidth information of the sub-band (Para 146 “When the system bandwidth is less than 5 MHz, a legacy LTE resource indication value (RIV) mapping may be used to signal the allocation of RBs to the UE 406. An RIV is a number that may be used to specify UL resource allocation to UE 406. Conventionally, a base station uses two values (i.e., number of RBs and starting RB) to indicate the resource allocation to a UE. However, with RIV, a base station may indicate the number of allocated RBs and allocated starting RB in a single value”)
Allowable Subject Matter
Claims 2, 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if any rejections under 35 USC § 112 can be overcome.
Claim 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the rejection under 35 USC § 112 can be overcome.
Claim 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the rejection under 35 USC § 112 can be overcome.
Claim 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 6 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Regarding Claim 6, the claim receives “the second RIV.”  The claim is unclear because there is not antecedent basis for second RIV in claim 1.  One way of overcoming this rejection would be to amend the claim to recite “a second RIV.”  The examiner will interpret the claim as best understood.
Claim 10 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Regarding Claim 10, the claim recites “a third RIV.”  The claim is unclear because neither claim 1 nor claim 2 recites a second RIV.  One way of overcoming this rejection would be to amend the claim to recite “a second RIV.”  The examiner will interpret the claim as best understood.
Claim 16 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Regarding Claim 16, the claim receives “the second RIV.”  The claim is unclear because there is not antecedent basis for second RIV in claim 12.  One way of overcoming this rejection would be to amend the claim to recite “a second RIV.”  The examiner will interpret the claim as best understood.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 
((a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 7, 12 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bhattad et. al. (US 2018/0220422 A1).
Regarding Claim 1, Bhattad discloses a terminal device (Fig. 3 350 Para 55 where “User Equipment (UE)” corresponds to terminal device), comprising:
a receiver (Fig. 3 354 RX Para 57 “each receiver 354RX receives a signal through its respective antenna 352”), configured to receive resource indication information sent by a network device (Fig. 4A 404 405 Fig. 10 1002 Para 66 69 “Information 405 (e.g., signaling) associated with a starting RB and the number of allocated RBs may be transmitted by the base station 404 to the UE 406” where “base station” corresponds to network device Para 146 “At 1002, the UE may receive information associated with RBs allocated to the UE for use in transmitting at least one uplink communication to a base station” where “information associated with Resource Blocks (RBs) allocated to the User Equipment (UE)” corresponds to resource indication information), wherein the resource indication information is used to indicate location information of a resource in at least one sub-band in a system bandwidth and bandwidth information of the at least one sub-band (Para 146 “In one aspect, the information may indicate a starting RB and a number of allocated RBs” Para 147 “In a first aspect at 1002, the information may indicate that the allocated RBs are restricted to one of four 5 MHz subbands within a 20 MHz bandwidth. For example, referring to FIGS. 4A and 4B, the information may indicate that the allocation of the RBs is restricted to within one of the four 5 MHz subbands (e.g., subband.sub.0, subband.sub.1, subband.sub.2, or subband.sub.3)”  The “information indicating a sub-band” corresponds to location information of a resource in a sub-band in the system bandwidth and the “number of allocated RBs” corresponds to the bandwidth information of the one sub-band)
a transmitter (Fig. 3 354 TX Para 60 “Each transmitter 354TX may modulate an RF carrier with a respective spatial stream for transmission”), configured to send uplink data to the network device on a resource corresponding to the resource indication information, wherein the resource is determined by the terminal device based on the resource indication information (Fig. 4A 409 Fig. 10 1006 Para 157 “At 1006, the UE may transmit the at least one uplink communication based on the information associated with the RBs. For example, referring to FIG. 4A, UE 406 may use the information 405 received from the base station 404 to determine 407 the allocated RBs and then transmit one or more UL communications 409 to the base station 404 using the allocated RBs”);
wherein the resource indication information comprises a resource indicator value (RIV), and the RIV is used to indicate the location information of the resource in the at least one sub-band and the bandwidth information of the at least one sub-band (Para 146 “When the system bandwidth is less than 5 MHz, a legacy LTE resource indication value (RIV) mapping may be used to signal the allocation of RBs to the UE 406. An RIV is a number that may be used to specify UL resource allocation to UE 406. Conventionally, a base station uses two values (i.e., number of RBs and starting RB) to indicate the resource allocation to a UE. However, with RIV, a base station may indicate the number of allocated RBs and allocated starting RB in a single value”)
Regarding Claim 3, Bhattad discloses the resource indication information comprises a first resource indicator value (RIV) and identification information of a sub-band, the first RIV is used to indicate location information of a resource in the sub-band, and the identification information of the sub-band is used to indicate bandwidth information of the sub-band (Para 146 “When the system bandwidth is less than 5 MHz, a legacy LTE resource indication value (RIV) mapping may be used to signal the allocation of RBs to the UE 406” Para 148 “the information 405 transmitted by the base station 404 may include a joint coding (e.g., 8 bits) of the number of RBs and starting RB, and indicate within which of the four 5 MHz subbands the starting RB and the number of RBs are allocated”  The examiner notes that an RIV is a include a joint coding (e.g., 8 bits) of the number of RBs and starting RB, and both correspond to a first resource indicator value (RIV).  The “indication of which 5 MHz sub-band” corresponds to identification information of a sub-band, and the “indication of which 5 MHz sub-band” indicates bandwidth information of the sub-band, in this case the location of the sub-band)
Regarding Claim 7, Bhattad discloses the bandwidth information of the at least one sub-band comprises identification information of the at least one sub-band (Para 148 “In a second aspect at 1002, the information associated with the RBs may indicate within which of the four 5 MHz subbands the RBs are allocated,” emphasis added by the examiner.  Inherently, the information indicating which sub-band is identification information of the sub-band)
Regarding Claim 12, Bhattad discloses a network device (Fig. 3 310 Para 50 55 “FIG. 3 is a block diagram of an eNB 310” where eNodeB (eNB) corresponds to network device), comprising:
a transmitter (Fig. 3 318 TX Para 56 “Each transmitter 318TX may modulate an RF carrier with a respective spatial stream for transmission”), configured to send resource indication information to a terminal device (Fig. 4 405 406 Fig. 10 1002 Para 66 69 where “UE” corresponds to terminal device Para 146 “At 1002, the UE may receive information associated with RBs allocated to the UE for use in transmitting at least one uplink communication to a base station” where “information associated with Resource Blocks (RBs) allocated to the User Equipment (UE)” corresponds to resource indication information) , wherein the resource indication information is used to indicate location information of a resource in at least one sub-band in a system bandwidth and bandwidth information of the at least one sub-band (Para 146 “In one aspect, the information may indicate a starting RB and a number of allocated RBs” Para 147 “In a first aspect at 1002, the information may indicate that the allocated RBs are restricted to one of four 5 MHz subbands within a 20 MHz bandwidth. For example, referring to FIGS. 4A and 4B, the information may indicate that the allocation of the RBs is restricted to within one of the four 5 MHz subbands (e.g., subband.sub.0, subband.sub.1, subband.sub.2, or subband.sub.3)”  The “information indicating a sub-band” corresponds to location information of a resource in a sub-band in the system bandwidth and the “number of allocated RBs” corresponds to the bandwidth information of the one sub-band); and
a receiver (Fig. 3 318 RX Para 61 “Each receiver 318RX receives a signal through its respective antenna 320”), configured to receive, on a resource corresponding to the resource indication information, uplink data sent by the terminal device (Fig. 4A 409 Fig. 10 1006 Para 157 “At 1006, the UE may transmit the at least one uplink communication based on the information associated with the RBs. For example, referring to FIG. 4A, UE 406 may use the information 405 received from the base station 404 to determine 407 the allocated RBs and then transmit one or more UL communications 409 to the base station 404 using the allocated RBs”);
wherein the resource indication information comprises a first resource indicator value (RIV), and the first RIV is used to indicate the location information of the resource in the at least one sub- band and the bandwidth information of the at least one sub-band (Para 146 “When the system bandwidth is less than 5 MHz, a legacy LTE resource indication value (RIV) mapping may be used to signal the allocation of RBs to the UE 406. An RIV is a number that may be used to specify UL resource allocation to UE 406. Conventionally, a base station uses two values (i.e., number of RBs and starting RB) to indicate the resource allocation to a UE. However, with RIV, a base station may indicate the number of allocated RBs and allocated starting RB in a single value”)
Regarding Claim 19, Bhattad discloses a data transmission method (Fig. 4A Fig. 10 66 68-69 145-149 157), comprising:
receiving, by a terminal device, resource indication information sent by a network device (Fig. 4A 404 405 Fig. 10 1002 Para 66 69 “Information 405 (e.g., signaling) associated with a starting RB and the number of allocated RBs may be transmitted by the base station 404 to the UE 406”where “UE” corresponds to terminal device and where “base station” corresponds to network device Para 146 “At 1002, the UE may receive information associated with RBs allocated to the UE for use in transmitting at least one uplink communication to a base station” where “information associated with Resource Blocks (RBs) allocated to the User Equipment (UE)” corresponds to resource indication information), wherein the resource indication information is used to indicate location information of a resource in at least one sub-band in a system bandwidth and bandwidth information of the at least one sub-band (Para 146 “In one aspect, the information may indicate a starting RB and a number of allocated RBs” Para 147 “In a first aspect at 1002, the information may indicate that the allocated RBs are restricted to one of four 5 MHz subbands within a 20 MHz bandwidth. For example, referring to FIGS. 4A and 4B, the information may indicate that the allocation of the RBs is restricted to within one of the four 5 MHz subbands (e.g., subband.sub.0, subband.sub.1, subband.sub.2, or subband.sub.3)”  The “information indicating a sub-band” corresponds to location information of a resource in a sub-band in the system bandwidth and the “number of allocated RBs” corresponds to the bandwidth information of the one sub-band); and
sending, by the terminal device, uplink data to the network device on a resource corresponding to the resource indication information, wherein the resource is determined by the terminal device based on the resource indication information (Fig. 4A 409 Fig. 10 1006 Para 157 “At 1006, the UE may transmit the at least one uplink communication based on the information associated with the RBs. For example, referring to FIG. 4A, UE 406 may use the information 405 received from the base station 404 to determine 407 the allocated RBs and then transmit one or more UL communications 409 to the base station 404 using the allocated RBs”); 
wherein the resource indication information comprises a resource indicator value (RIV), and the RIV is used to indicate the location information of the resource in the at least one sub-band and the bandwidth information of the at least one sub-band (Para 146 “When the system bandwidth is less than 5 MHz, a legacy LTE resource indication value (RIV) mapping may be used to signal the allocation of RBs to the UE 406. An RIV is a number that may be used to specify UL resource allocation to UE 406. Conventionally, a base station uses two values (i.e., number of RBs and starting RB) to indicate the resource allocation to a UE. However, with RIV, a base station may indicate the number of allocated RBs and allocated starting RB in a single value”)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bhattad et. al. (US 2018/0220422 A1).in view of Papasakellariou (US 2017/0273056 A1).
Regarding Claim 4, Bhattad discloses the terminal device according to claim 3
Papasakellariou discloses something Bhattad does not explicitly disclose: a RIV is determined based on a relative start resource block RB index of the resource in a bandwidth and a quantity of interlaced resource block groups IRGs comprised in the resource (Para 129 “interlaces of RBs allocated to a…transmission have consecutive indexes… interlaces of an UL system BW… RIVi indicates a starting interlace (ISTART) and a length in terms of contiguously allocated RBs”  “Interlace” corresponds to interlace resource block group because it is composed of a group of resource blocks (RBs), “starting interlace” corresponds to relative start resource block RB index and “length in terms of contiguously allocated RBs” corresponds to quantity of interlaced resource block groups IRGs comprised in the resource) 
Therefore it would have been obvious to one skilled in the art at the time the claimed invention was effectively filed for the first RIV is determined by the network device based on a relative start resource block RB index of the resource in the sub-band and a quantity of interlaced resource block groups IRGs comprised in the resource.  The motivation is to realize performance benefits as taught by Papasakellariou (Para 129).
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattad et. al. (US 2018/0220422 A1) in view of Takeda et. al. (US 2020/0235894 A1).
Regarding Claim 8, Bhattad discloses the terminal device according to claim 1.
Takeda discloses something Bhattad does not explicitly disclose: resource indication information comprises a combinatorial index value and quantity information of a sub-band, the combinatorial index value is used to indicate location information of a resource in a sub-band, and the quantity information of the sub-band is used to indicate the bandwidth information of the one sub-band (Fig. 2 Para 48 “a resource indicator (RIV (Resource Indication Value))…This RIV may be determined based on at least one of the BWP size, the starting position (RBSTART) and the transmission bandwidth (LCRBs)”  “RIV” corresponds to combinational index value, the “starting Resource Block (RB), “RBSTART” and “transmission bandwidth, LCRBs” correspond to resource location, “Bandwidth Part (BWP)” corresponds to sub-band, and “BWP size” corresponds to quantity information.)
Therefore it would have been obvious to one skilled in the art at the time the claimed invention was effectively filed for the resource indication information comprises a combinatorial index value and quantity information of the at least one sub-band, the combinatorial index value is used to indicate location information of a resource in each sub-band, and the quantity information of the at least one sub-band is used to indicate the bandwidth information of the at least one sub-band.  The motivation is to make the number of transmission symbols flexible as taught by Takeda (Para 7).
Regarding Claim 17, the combination of Bhattad and Takeda discloses claim 17 as explained in claims 8 and 12
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH P HUNT whose telephone number is (571)270-5416. The examiner can normally be reached M-Th 9AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar, 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH P HUNT/Examiner, Art Unit 2463                                                                                                                                                                                                        
/PANKAJ KUMAR/Supervisory Patent Examiner, Art Unit 2463